Exhibit 10.1

 

SOVEREIGN BANK — LOAN NO. 17003864 (REVOLVING CREDIT FACILITY)

SOVEREIGN BANK — LOAN NO. 17026550 (TERM LOAN FACILITY — TRANCHE D)

SOVEREIGN BANK — LOAN NO. 17028739 (TERM LOAN FACILITY — TRANCHE E)

SOVEREIGN BANK — LOAN NO. 17034711 (TERM LOAN FACILITY — TRANCHE F)

 

EIGHTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND AMENDMENT TO AMENDED AND
RESTATED PROMISSORY NOTE

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this “Amendment”) dated as of
SEPTEMBER 16, 2014 (the “Effective Date”), is by and between SOVEREIGN BANK, a
Texas state bank (together with its successors and assigns, “Lender”) and TGC
INDUSTRIES, INC., a Texas corporation (“Debtor”).

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein;

 

WHEREAS, Debtor has executed and delivered to Lender that certain AMENDED AND
RESTATED PROMISSORY NOTE dated as of SEPTEMBER 16, 2009 (as amended, modified,
and restated from time to time, the “Note”) in the principal amount of FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00); and

 

WHEREAS, the parties desire to amend the Agreement and the Note pursuant to the
terms and conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Amendment, to the extent not otherwise defined herein, shall have the
same meanings as in the Agreement, as amended hereby.  Notwithstanding the
foregoing, Section 1(n) of the Agreement is hereby amended in its entirety to
read as follows:

 

(n)                                 “Note” means, individually and collectively,
any promissory note evidencing all or part of the Indebtedness from time to
time, as any such Note may be amended, modified or restated from time to time
(including, but not limited to, (i) the AMENDED AND RESTATED PROMISSORY NOTE
dated as of SEPTEMBER 16, 2009 in the principal amount of FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00) executed by Debtor and payable to the order of
Lender (as such promissory note may be amended, modified or restated from time
to time, the “Revolving Credit Note”), (ii) the PROMISSORY NOTE dated as of
JANUARY 26, 2012 in the principal amount of SEVEN MILLION SEVEN HUNDRED ONE
THOUSAND EIGHT HUNDRED AND NO/100 DOLLARS ($7,701,800.00) executed by Debtor and
payable to the order of Lender (as such promissory note may be amended, modified
or restated from time to time, the “Term Note — Tranche D”); (iii) the
PROMISSORY NOTE dated as of OCTOBER 11, 2012 in the principal amount of SEVEN
MILLION AND NO/100 DOLLARS ($7,000,000.00) executed by Debtor and payable to the
order of Lender (as such promissory note may be amended, modified or restated
from time to time, the “Term Note — Tranche E”); and (iv) the PROMISSORY NOTE
dated as of SEPTEMBER 16, 2014 in the principal amount of SIX MILLION NINETY-SIX
THOUSAND ONE HUNDRED SEVENTY-THREE AND 23/100 DOLLARS ($6,096,173.23) executed
by Debtor and payable to the order of Lender (as such promissory note may be
amended, modified or restated from time to time, the “Term Note — Tranche F”).

 

1

--------------------------------------------------------------------------------


 

2.                                      Amendment to Section 2(c) of Agreement. 
Section 2(c) of the Agreement is hereby amended in its entirety to read as
follows:

 

(c)                                  Term Loan Facilities.  Subject to the terms
and conditions set forth in this Agreement and the other Loan Documents,
(x) Lender hereby agrees to lend to Debtor in a single advance an aggregate sum
not to exceed SEVEN MILLION SEVEN HUNDRED ONE THOUSAND EIGHT HUNDRED AND NO/100
DOLLARS ($7,701,800.00) (the “Term Loan Facility — Tranche D”) on JANUARY 26,
2012 and continuing until: (i) the acceleration of the Indebtedness pursuant to
the terms of the Loan Documents; (ii) JANUARY 26, 2017; or (iii) such other date
as may be established by a written instrument between Debtor and Lender from
time to time (the “Term Maturity Date — Tranche D”), (y) Lender hereby agrees to
lend to Debtor in a single advance an aggregate sum not to exceed SEVEN MILLION
AND NO/100 DOLLARS ($7,000,000.00) (the “Term Loan Facility — Tranche E”) on
OCTOBER 11, 2012 and continuing until: (i) the acceleration of the Indebtedness
pursuant to the terms of the Loan Documents; (ii) OCTOBER 11, 2015; or
(iii) such other date as may be established by a written instrument between
Debtor and Lender from time to time (the “Term Maturity Date — Tranche E”), and
(z) Lender hereby agrees to lend to Debtor in a single advance an aggregate sum
not to exceed SIX MILLION NINETY-SIX THOUSAND ONE HUNDRED SEVENTY-THREE AND
23/100 DOLLARS ($6,096,173.23) (the “Term Loan Facility — Tranche F,” and
together with the Term Loan Facility — Tranche D, and the Term Loan Facility —
Tranche E, the “Term Loan Facility”) on SEPTEMBER 16, 2014 and continuing until:
(i) the acceleration of the Indebtedness pursuant to the terms of the Loan
Documents; (ii) SEPTEMBER 16, 2017; or (iii) such other date as may be
established by a written instrument between Debtor and Lender from time to time
(the “Term Maturity Date — Tranche F”).

 

3.                                      Amendment to Section 3 of Agreement. 
Section 3 of the Agreement is hereby amended in its entirety to read as follows:

 

3.                                      Promissory Notes, Rate and Computation
of Interest.  (i) the Revolving Credit Facility shall be evidenced by the
Revolving Credit Note, (ii) the Term Loan Facility — Tranche D shall be
evidenced by the Term Note — Tranche D, (iii) the Term Loan Facility — Tranche E
shall be evidenced by the Term Note — Tranche E, and (iv) the Term Loan Facility
— Tranche F shall be evidenced by the Term Note — Tranche F.  Interest on each
Note shall accrue at the rates set forth therein.  The principal of and interest
on each Note shall be due and payable in accordance with the terms and
conditions set forth in such Note and in this Agreement.

 

4.                                      Grant of Security Interest.  Lender and
Debtor agree that (a) a separate and distinct portion of the Collateral shall
secure the Revolving Credit Facility, and (b) a separate and distinct portion of
the Collateral shall secure the Term Loan Facility.  Accordingly, as collateral
security for the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Indebtedness arising under the Revolving
Credit Facility, Debtor hereby re-pledges to and re-grants Lender, a security
interest in, all of Debtor’s right, title and interest in the Collateral
described in Sections 1(d)(i), (iii) and (iv) of the Agreement, whether now
owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness arising under the Term Loan Facility, Debtor hereby pledges to and
grants Lender, and re-pledges to and re-grants Lender, a security interest in,
all of Debtor’s right, title and interest in the Collateral described in
Section 1(d)(ii), (iii) and (iv) of the Agreement, whether now owned by Debtor
or hereafter acquired and whether now existing or hereafter coming into
existence.

 

5.                                      Amendment to Exhibit 1(d) to Agreement. 
Exhibit 1(d) to the Agreement is hereby amended in its entirety in the form of
Exhibit 1(d) attached hereto.

 

6.                                      Extension of Maturity Date of Revolving
Credit Note.  Effective as of the Effective Date, the term “Revolving Credit
Maturity Date” as used in the Agreement and the term “Maturity Date” as used in
the Revolving Credit Note shall each be amended to mean the earlier of: (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents; or
(ii) SEPTEMBER 16, 2015.

 

2

--------------------------------------------------------------------------------


 

7.                                      Conditions Precedent.  The obligations
of Lender under this Amendment shall be subject to the condition precedent that
Debtor shall have executed and delivered to Lender this Amendment and such other
documents and instruments incidental and appropriate to the transaction provided
for herein as Lender or its counsel may reasonably request, including, without
limitation, the Term Note — Tranche F.

 

8.                                      Payment Expenses.  Debtor agrees to pay
all reasonable attorneys’ fees of Lender in connection with the drafting and
execution of this Amendment.

 

9.                                      Ratifications.  Except as expressly
modified and superseded by this Amendment, the Agreement and the other Loan
Documents are ratified and confirmed and continue in full force and effect.  The
Loan Documents, as modified by this Amendment, continue to be legal, valid,
binding and enforceable in accordance with their respective terms.  Without
limiting the generality of the foregoing, Debtor hereby ratifies and confirms
that all liens heretofore granted to Lender were intended to, do and continue to
secure the full payment and performance of the indebtedness arising under the
Loan Documents.  Debtor agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file and record such additional assignments, security
agreements, modifications or agreements to any of the foregoing, and such other
agreements, documents and instruments as Lender may reasonably request in order
to perfect and protect those liens and preserve and protect the rights of Lender
in respect of all present and future collateral.  The terms, conditions and
provisions of the Loan Documents (as the same may have been amended, modified or
restated from time to time) are incorporated herein by reference, the same as if
stated verbatim herein.

 

10.                               Representations, Warranties and
Confirmations.  Debtor hereby represents and warrants to Lender that (a) this
Amendment and any other Loan Documents to be delivered under this Amendment (if
any) have been duly executed and delivered by Debtor, are valid and binding upon
Debtor and are enforceable against Debtor in accordance with their terms, except
as limited by any applicable bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles,
(b) no action of, or filing with, any governmental authority is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment, and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not and
will not constitute a violation of any laws, agreements or understandings to
which Debtor is a party or by which Debtor is bound.

 

11.                               Release.  Debtor hereby acknowledges and
agrees that there are no defenses, counterclaims, offsets, cross-complaints,
claims or demands of any kind or nature whatsoever to or against Lender or the
terms and provisions of or the obligations of Debtor under the Loan Documents
and the other agreements, instruments and documents evidencing, securing,
governing, guaranteeing or pertaining thereto, and that Debtor has no right to
seek affirmative relief or damages of any kind or nature from Lender.  To the
extent any such defenses, counterclaims, offsets, cross-complaints, claims,
demands or rights exist, Debtor hereby waives, and hereby knowingly and
voluntarily releases and forever discharges Lender and its predecessors,
officers, directors, agents, attorneys, employees, successors and assigns, from
all possible claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-complaints, damages, costs, expenses and
liabilities whatsoever, whether known or unknown, such waiver and release being
with full knowledge and understanding of the circumstances and effects of such
waiver and release and after having consulted legal counsel with respect
thereto.

 

12.                               Multiple Counterparts.  This Amendment may be
executed in a number of identical separate counterparts, each of which for all
purposes is to be deemed an original, but all of which shall constitute,
collectively, one agreement.  Signature pages to this Amendment may be detached
from multiple separate counterparts and attached to the same document and a
telecopy or other facsimile of any such executed signature page shall be valid
as an original.

 

13.                               Reference to Loan Documents.  Each of the Loan
Documents, including the Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof containing a reference to any Loan Document shall mean and refer to such
Loan Document as amended hereby.

 

3

--------------------------------------------------------------------------------


 

14.                               Severability.  Any provision of this Amendment
held by a court of competent jurisdiction to be invalid or unenforceable shall
not impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

15.                               Headings.  The headings, captions, and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

--------------------------------------------------------------------------------

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

--------------------------------------------------------------------------------

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

4

--------------------------------------------------------------------------------


 

LENDER:

 

ADDRESS:

 

 

 

SOVEREIGN BANK

 

6060 Sherry Lane

 

 

 

Dallas, TX 75225

By:

/s/ Stephanie Baird Velasquez

 

 

Name:

Stephanie Baird Velasquez

 

 

Title:

Area President

 

 

 

 

 

 

With copies of notices to:

 

GARDERE WYNNE SEWELL LLP

 

 

 

1601 Elm Street, Suite 3000

 

 

 

Dallas, TX 75201-4761

 

 

 

Attention: Steven S. Camp

 

 

 

 

DEBTOR:

 

ADDRESS:

 

 

 

 

TGC INDUSTRIES, INC.

 

101 E. Park Blvd., Suite 955

 

 

 

Plano, TX 75074

By:

/s/ Wayne Whitener

 

 

Name:

Wayne Whitener

 

 

Title:

President & CEO

 

 

 

5

--------------------------------------------------------------------------------